Name: Commission Regulation (EC) NoÃ 121/2009 of 9Ã February 2009 fixing the additional amount to be paid in Bulgaria for peaches for processing under the 2007/08 marketing year in accordance with Regulation (EC) NoÃ 679/2007
 Type: Regulation
 Subject Matter: cooperation policy;  food technology;  fisheries;  marketing
 Date Published: nan

 10.2.2009 EN Official Journal of the European Union L 39/33 COMMISSION REGULATION (EC) No 121/2009 of 9 February 2009 fixing the additional amount to be paid in Bulgaria for peaches for processing under the 2007/08 marketing year in accordance with Regulation (EC) No 679/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, Having regard to Commission Regulation (EC) No 679/2007 of 18 June 2007 fixing the aid for peaches for processing for the 2007/2008 marketing year (1), and in particular Article 2(1) thereof, Whereas: (1) In accordance with Article 39(2) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), Bulgaria has notified the Commission that processing aid was granted in respect of 119,46 tonnes of peaches under this arrangement for the 2007/2008 marketing year. The processing threshold given for that Member State in Annex III to Council Regulation (EC) No 2201/96 (3) was not therefore exceeded. An additional amount of EUR 11,92 per tonne must therefore be paid in respect of the quantities concerned. (2) For the 2007/2008 marketing year, producers in Romania submitted no applications for aid for peaches for processing. No additional amount should therefore be paid in that Member State for that marketing year, HAS ADOPTED THIS REGULATION: Article 1 An additional amount of EUR 11,92 per tonne of peaches for processing, as referred to in Article 2(1) of Regulation (EC) No 679/2007, shall be paid in Bulgaria after the 2007/2008 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 157, 19.6.2007, p. 12. (2) OJ L 218, 30.8.2003, p. 14. (3) OJ L 297, 21.11.1996, p. 29.